UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 9, 2010 NTN BUZZTIME, INC. (Exact name of Registrant as Specified in Charter) Delaware 001-11460 31-1103425 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5966 La Place Court Carlsbad, California (Address of Principal Executive Offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a provision of the Code of Ethics. On August 9, 2010, the Company’s board of directors adopted an amended Code of Ethics, which was originally adopted on December 4, 2006.The amended Code of Ethics provides more detail on resources available for reporting misconduct, company response on reports of misconduct, code enforcement, and waivers.The amended Code of Ethics is attached hereto as Exhibit 14.1 and is available on the Company’s website under “Corporate – Investor Relations – Corporate Governance” at www.buzztime.com. Item 9.01Financial Statements and Exhibits. (d)Exhibits Company Code of Ethics SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NTN BUZZTIME, INC. Date: August 13, 2010 By: /s/Kendra Berger Kendra Berger Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Company Code of Ethics
